SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

718
CA 13-00858
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND WHALEN, JJ.


THOMAS ROCHE, PLAINTIFF-APPELLANT,

                     V                                           ORDER

J. THOMAS SPIER, DEFENDANT-RESPONDENT.


HOGAN WILLIG, PLLC, AMHERST (STEVEN M. COHEN OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (ROBERT E. SCOTT OF COUNSEL),
FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Niagara County (Ralph
A. Boniello, III, J.), entered February 13, 2013. The order granted
defendant’s motion for summary judgment dismissing the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   June 13, 2014                        Frances E. Cafarell
                                                Clerk of the Court